                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                     CIVIL ACTION NO. 5:18-CV-133-MOC-DCK

 PHILLIPS LANDING OF STATESVILLE,                     )
 LP,                                                  )
                                                      )
                Plaintiff,                            )
                                                      )
    v.                                                )          ORDER
                                                      )
 KEYBANK, N.A.,                                       )
                                                      )
                Defendant.                            )
                                                      )

         THIS MATTER IS BEFORE THE COURT on the “Joint Motion To Stay And Continue

Unexpired Deadlines And Trial” (Document No. 19) filed May 8, 2019. This motion has been

referred to the undersigned Magistrate Judge pursuant to 28 U.S.C. § 636(b), and is ripe for

disposition. Having carefully considered the motion and the record, and noting consent of the

parties, the undersigned will grant the motion, with modification.

         IT IS, THEREFORE, ORDERED that the “Joint Motion To Stay And Continue

Unexpired Deadlines And Trial” (Document No. 19) is GRANTED with modification. The

deadlines are extended as follows:

                      Discovery                                 July 27, 2019;

                      Dispositive Motions                       August 9, 2019.

         SO ORDERED.


                                          Signed: May 8, 2019
